Citation Nr: 0637392	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-16 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for degenerative disc 
disease at L5-S1 with associated bilateral arthropathy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel




INTRODUCTION

The appellant served on active duty from April 1951 to 
February 1972.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2003 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1.  An injury or disease to the spine or low back is not 
shown in service.

2.  Degenerative disc disease at L5-S1 with associated 
bilateral arthropathy, shown more than 25 years after 
service, is not attributable to service.


CONCLUSION OF LAW

Degenerative disc disease at L5-S1 with associated bilateral 
arthropathy was not incurred in or aggravated by service, and 
may not be presumed to have been incurred therein.  U.S.C.A. 
§§  1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2005).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

Regarding timing, the Board notes that the United States 
Court of Veteran Claims (Court) has held that the plain 
language of 38 U.S.C.A. § 5103(A) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that VA receives a completed or substantially 
complete application for VA-administered benefits.  Pelegrini 
at 119 (2004).  This timing requirement applies equally to 
the initial-disability-rating and effective-date elements of 
a service connection claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letters sent to the appellant 
in June 2005 and March 2006 complied with statutory notice 
requirements as outlined above.  Although these letters were 
issued after the initial adjudication of the claim, the RO 
readjudicated the claim in July 2006 and issued a 
Supplemental Statement of the Case (SSOC).  We note that the 
June 2005 VCAA letter advised the appellant of the evidence 
necessary to substantiate the claim, the evidence received, 
the evidence VA would obtain and make reasonable efforts to 
obtain, and how he could help.  Also, the appellant was 
specifically advised to submit any evidence in his possession 
that pertains to the claim.  In the March 2006 letter, the 
appellant was advised of the initial-disability-rating and 
effective-date elements of a service connection claim.

These timing errors are non-prejudicial to the appellant 
because he was not deprived of information needed to 
substantiate his claims and because the claim was 
readjudicated after the requisite notice was given.  
Therefore, any error is harmless and the appellant is not 
prejudiced by a decision in this case.  In the circumstances 
of this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service 
retirement examination dated September 1971, service 
personnel records, treatment records from Brooke Army Medical 
Center dated 1999 to 2004, and private treatment records have 
been associated with the claims folder.  Additionally, the 
appellant was afforded a VA examination in January 2003.  
Records have been requested from all sources identified by 
the appellant.  The appellant was notified in July 2006's 
SSOC that Dr. D. reported that he had no treatment records 
(1980 to 1990) for the appellant.  The appellant has not come 
forward with these records, or any other records of treatment 
post service for his back.  We find that there is no 
indication that there is any additional relevant evidence to 
be obtained either by the VA or by the appellant, and there 
is no other specific evidence to advise him to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).

Additionally, the appellant filed a claim in October 2002 
requesting an increased rating for back disability.  He was 
notified that VA had no record of any grant of compensation 
for back disability and he was advised to send a copy of the 
rating action or other documentation that his back was a 
service connected disability.  The appellant did not respond 
with any supporting evidence, and his claim was thereafter 
treated as a new claim for service connection.

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the appellant could or 
should obtain was provided and no additional pertinent 
evidence was submitted.  The claimant has had sufficient 
notice of the type of information needed to support the claim 
and the evidence necessary to complete the application.  
Therefore, the duty to assist and notify as contemplated by 
applicable provisions, including VCAA, has been satisfied.  
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303 (2006).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  However, 
"[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Arthritis shall be granted service connection although not 
otherwise established as incurred in or aggravated by service 
if manifested to a compensable degree within one year 
following service in a period of war or following peacetime 
service on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.307(a) 
(3), 3.309(a) (2006).

In this case, service medical records consist of a retirement 
examination report dated September 1971.  The history portion 
of this examination is silent for any injury or problems with 
the back or spine.  Rather, he denied a history of recurrent 
back pain.  Clinical evaluation of the spine was normal.  
Post service treatment records from Brooke Army Medical 
Center dated 1999 to 2004, and private treatment records from 
Dr. J.S. dated December 2002 to April 2003 are essentially 
negative for complaints or evaluation of the appellant's 
spine, with the exception of some notations for degenerative 
joint disease and low back pain.  On VA examination in 
January 2003, the appellant reported a history of low back 
pain since 1951, and that he had multiple back injuries from 
1951 to 1961.  He claims that he was told that he had 
deteriorating vertebrae.  Severe degenerative disc space 
disease at L5-S1, with associated bilateral facet 
arthropathy, and minimal spondylosis at L3-4 and L4-5 were 
diagnosed.

A claim for service connection requires competent evidence of 
a current disability; proof as to incurrence or aggravation 
of a disease or injury in service, as provided by either lay 
or medical evidence, as the situation dictates; and competent 
evidence as to a nexus between the in-service injury or 
disease and the current disability. Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).  
Here, while there is competent evidence of a current back 
disability, evidence tending to show a nexus between the 
current disability and service has not been presented.  There 
is no documented evidence of a back injury in service.  
Although the appellant reports injuries to the back during 
service, his retirement examination is silent for any history 
of back injury and he denied recurrent back pain.  As the 
retirement examination is more contemporaneous to the 
reported injuries than the appellant's current uncorroborated 
history of injury in service as given during his VA 
examination in January 2003, the Board finds the retirement 
examination report showing no injury more probative than the 
appellant's recent history of injury in service.  This, 
coupled with the more than 25 years between service discharge 
in 1972 and any documented back complaints, further weighs 
against the appellant's claim.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
service connection.  Absent a relative balance of the 
evidence, the evidence is not in equipoise and the benefit-
of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for degenerative disc disease at L5-S1 
with associated bilateral arthropathy is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


